Order and judgment (one paper), Supreme Court, New York County (Frederic S. Berman, J.), entered October 14, 1997, which denied the petition and granted respondent’s cross motion to dismiss this proceeding, unanimously affirmed, without costs.
Respondent provided the pro se petitioner with certain records pursuant to his Freedom of Information Law request. Its certification that all responsive documents were disclosed, and that a diligent search was conducted for the documents it could not locate, satisfied the requirements of Public Officers Law § 89 (3) (Matter of Rattley v New York City Police Dept., 96 NY2d 873 [2001]).
We have considered petitioner’s remaining contentions and *194find them without merit. Concur—Tom, J.P., Andrias, Williams, Gonzalez and Catterson, JJ.